Exhibit 10.6
a01042017martinkingimage1.jpg [a01042017martinkingimage1.jpg]








PERSONAL AND CONFIDENTIAL




To: Mr. Martin KING                             Lausanne, February 27, 2017


Subject: Merit Increase     




Dear Martin,


Further to your annual performance assessment we confirm that your 2017 merit
increase amounts to 2.42%.


As a result of this increase, effective April 1, 2017, the following conditions
of your employment have been modified according to the information detailed
below:


Gross Base Salary: CHF 845’004.-- annually, CHF 70’417.-- monthly


Comparatio: 94%


All other conditions relating to your employment with Philip Morris Services
S.A. remain as stated in your employment contract and in any subsequent
amendments.


We would like to take this opportunity to wish you continued success and
satisfaction.


 
Yours sincerely,


    


/S/ RALF ZYSK
Ralf Zysk
Vice President Compensation & Benefits
and International Assignments




Avenue de Cour 107, 1001 Lausanne, Switzerland T:+41 (58) 242 00 00, F: +41 (58)
242 01 11